Attachment to Advisory Action
The Amendment filed after final rejection, 24 February 2021, has been entered.  
The rejection of claim 7 under 35 U.S.C. 112 (b) is withdrawn in light of Applicants’ amendment filed 24 February 2021.
The rejection of claims 1-16 and 29 under 35 U.S.C. 103 as being unpatentable over Omenetto et al. (WO 2015/134865) is maintained with the following modification: 
Regarding claims 1, 11 and 16, Omenetto et al. disclose a perishable food product including fresh fruits and vegetable, meat products, grains, nuts, dairy products, beverages or processed foods comprising a protein-based coating material (e.g. silk fibroin)([0028]-[0030]), [0043]-[0050]).  Omenetto et al. disclose peptides that are overall hydrophobic but are also amphiphilic in nature ([0032]), such as silk fibroin ([0043]).  Omenetto et al. disclose that the silk fibroin coating material is prepared as an aqueous (i.e. water) solution with the silk fibroin dissolved therein to a final concentration of about 0.1% to 20% by weight ([0092]).  
Omenetto et al. disclose that the protein (i.e. peptides) used for a coating material has an average molecular weight ranging between about 50 kDa and about 400 kDa ([0042]).  
In this case, the phrase “about 400 kDa” is interpreted to include values above and below 400 kDa.  While Omenetto et al. does not disclose the claimed ratio of silk fibroin fragments, given Omenetto et al. disclose silk fibroin peptides having an average molecular weight ranging between about 50 kDa and about 400 kDa, it would have been obvious to one of ordinary skill in the art to have selected any range including between 0.1% and 10% of the silk fibroin fragments within the silk fibroin solution have a molecular weight of over 400 kDa and between 1% and 45% of the silk fibroin fragments within the silk fibroin solution have a molecular weight of over 300 kDa.  
Applicants’ arguments are not found persuasive for the following reasons:
Applicants submit Omenetto et al.  fails to disclose peptides (i.e. fragments) within the composition having a molecular weight of over 400 kDa.  
Here, as set forth above, Omenetto et al. disclose that the protein (i.e. peptides) used for the coating material have an average molecular weight ranging between about 50 kDa and about 400 kDa ([0042]).  In this case, the phrase “about 400 kDa” is interpreted to include values above and below 400 kDa.  
Applicants also argue “Omenetto provides no disclosure about any ratios of silk fibroin fragments, let alone the specific ratios claimed.”  
In this case, the phrase “about 400 kDa” is interpreted to include values above and below 400 kDa.  While Omenetto et al. does not disclose the claimed ratio of silk fibroin fragments, given Omenetto et al. disclose silk fibroin peptides having an average molecular weight ranging between about 50 kDa and about 400 kDa, it would have been obvious to one of ordinary skill in the art to have selected any range including between 0.1% and 10% of the silk fibroin fragments within the silk fibroin solution have a molecular weight of over 400 kDa and between 1% and 45% of the silk fibroin fragments within the silk fibroin solution have a molecular weight of over 300 kDa.  
Applicants submit “one of ordinary skill would have readily appreciated the importance of the particular ranges of silk fibroin fragments in the context of the claimed invention.”  Applicants note the Declaration under 37 C.F.R. §1.132 of Adam M Behrens submitted 24 February 2021.  
Applicants explain that in the Declaration of September 22, 2020, silk fibroin was reconstituted in a water solvent at a concentration roughly equivalent between the claimed 
Here, it is not clear that the molecular weight profiles of the control solutions fall outside the claimed ranges.  Is the claimed value of 1% above 300 kDa different than a value under 1%, for example 0.90% or is the claimed value of 45% above 300 kDa different than a value of over 45%, for example 45.5%?  Applicants have not described the low molecular weight and high molecular weight formulations with a high degree of specificity.  
Applicants submit “the claimed formulation provides an ideal coating on a variety of foods represent a variety of food types: avocados (representing whole product), spinach leaves (representing leafy greens), almond (representing nuts and seeds), and chocolates (represent complex multi-ingredient foods).”   Specifically, Mr. Behrens submits “[t]he particular range of molecular weight claimed is most effective at increasing the shelf-life of food across multiple categories, and has taken hundreds of studies on an incredible number of food items, with analyzing dozens of variables per food item” (paragraph 7 of Declaration under 37 C.F.R. §1.132 submitted 24 February 2021).  
Mr. Behrens presents data comparing the ripening of avocados and spinach leaves coated with the inventive silk fibroin solution to avocados coated with low molecular weight and high molecular weight solutions.   Mr. Behrens also notes that the high molecular weight solution clogs most sprayers and does not allow a proper film to be case on the surface of a food; and has 
The data is not persuasive.  
First, the data is not commensurate in scope with, for example, claim 1.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims (MPEP §716.02(d)). 
The results only represent one concentration of silk fibroin (claim 1 allows for any concentration up to 25% silk fibroin), one method of adding the silk fibroin, i.e. spray drying (claim 1 allows for any method adding), and four types of food products, i.e. avocado, spinach, almond and chocolate (claim 1 allows for any type of food composition).    
Second, the data does not define the low molecular weight, high molecular weight and inventive compositions with any specificity.  For example, what is the molecular weight distribution of the silk fibroin fragments in the inventive solution?  Do 10% of the silk fibroin fragments have a molecular weight of over 400 kDa and 12% of the silk fibroin fragments have a molecular weight of over 300 kDa?  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796